                                                                 LODGED
                                                                  JUN 1 7 20i9
VICTORIA L. FRANCIS
Assistant U.S. Attorney            Clerk, U.S . District Court
                                     District Of Montana
U.S. Attorney's Office                      Billings

2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: 406-247-4633
FAX: (406) 657-6058
E-mail: victoria.francis@usdoi.gov

ATTORNEY FOR PLAINTIFF
United States of America



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MONT ANA
                                     MISSOULA DIVISION

  UNITED STATES OF AMERICA,
                                                                       CR 11-18-M-DWM-DWM
                              Plaintiff,

             vs.
                                                                       AGREED FINAL ORDER IN
  STACEY M. REBUCK,                                                    GARNISHMENT

                              Defendant,

  THE LIVING CENTER,

                              Garnishee.



           The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:




N:\AGR_Stacey_Hebuck_ 2011A88514_06-13-2019 024829_L201_0.docx     1
           1.        The judgment defendant's name, social security number are: Stacey

Hebuck, ***-**-4636. The defendant resides in Stevensville, Montana.

           2.        A Judgment was entered against the judgment defendant in this action

in the amount of $468,682.03. The total balance due on the Judgment is

$457,123.06, as of June 5, 2019.

           3.        The garnishee, whose address is, Stevensville, MT 59870, has in its

possession, custody or control property of the judgment defendant in the form of

wages paid to the judgment defendant.

           4.        The judgment defendant waives services of an application for a writ of

continuing garnishment pursuant to Section 3205 of the Federal Debt Collection

Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further waives her right

to a hearing under section 3205 and any other process to which the judgment

defendant may be entitled under the FDCPA.

           5.      The garnishee also waives service of an application for a writ of

continuing garnishment pursuant to 28 U.S.C. § 3205 and further waives its right

to answer and waives being heard in this matter and any other process to which the

garnishee defendant may be entitled under the FDCP A.

           6.      The judgment defendant agrees and stipulates that her wages are subject

to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.



N:\AGR_Stacey_Hebuck_2011A88514_06-13-2019 024829_L201_0.doc<   2
             7.       The parties therefore agree and stipulate to the entry of a final order in

 garnishment against the non exempt wages of the judgment defendant. It is

 expressly agreed and stipulated to by the parties that the garnishee defendant shall

pay to the United States the total sum of $175.00 every pay period, which shall be

withheld from the wages owed the judgment defendant. It is further stipulated that

upon request of the Office of the United States Attorney or U.S. Probation Office

the judgment defendant shall provide a new financial statement, tax returns, or any

other financial information. After review of the updated financial information,

payments may change in accordance with current financial status.

            8.         These sums will be applied to the judgment rendered against Stacey

Hebuck in this cause. These payments are to continue until the unpaid balance is

fully paid and satisfied.

            Checks should be made payable to: "Clerk of U.S. District Court",

referencing CR 11-18-M-DWM and mailed to:

            Clerk of U.S. District Court
            201 E Broadway
            Missoula, MT 59802


            9.         Nothing in this agreement prevents the plaintiff from pursuing

administrative offsets of any funds owed to the defendant by any government

agency, including the Internal Revenue Service, and the judgment defendant

specifically consents to any such offset. Any payments applied to this claim by the


N:IAGR_ Stacey_Hebuck_ 2011A88514_ 06-1 3-2019 024829_ L201_0 .docx   3
Internal Revenue Service as a result of tax return offsets will be credited as a

payment to the existing balance but will not interrupt the periodic payments

withheld from wages described above unless it results in payment in full.

           10.       The judgment defendant can at any time, request an accounting of

the funds garnished. However, the judgment defendant hereby knowingly waives

any rights that she may have under 28 U.S.C. § 3205(c)(9) to any automatic

accounting.

           APPROVED AND SO ORDERED this :11-da



                                                                - + T - : r - L V - X - ~ - + - - - - --
                                                                                                              ~:2-~ 1.JA.,.
                                                                                                           --L~-
                                                                                     D ONALD W. MOLLOY
                                                                                     istrict Court Judge
           CONSENTED TO BY:



           VIC         L. FRANCIS
                                                                                 DATE         G- 11~tJ
           Assistant United States Attorney
           Attorney for Plaintiff


                                                                                 DATE /.;; ·       /Lf. {CJ
           Judgment Defendant



          THELl GCENTER
          Judgment Garnishee




N:IAGR_Slacey_Hebuck_2011A88514_06-13·2019 024829_L201_0.docx       4
